Exhibit 10.2

 

EXECUTION VERSION

 

AMENDED AND RESTATED

COMMON STOCK PURCHASE WARRANT

 

THIS AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT AMENDS, RESTATES AND
SUPERSEDES IN ITS ENTIRETY THAT CERTAIN COMMON STOCK PURCHASE WARRANT (WARRANT
NO. AW-1), DATED AS OF NOVEMBER 24, 2015, AS AMENDED BY THAT CERTAIN FIRST
AMENDMENT TO WARRANT, DATED AS OF APRIL 17, 2017, THAT CERTAIN SECOND AMENDMENT
TO WARRANT, DATED AS OF JUNE 16, 2017, THAT CERTAIN THIRD AMENDMENT TO WARRANT,
DATED AS OF JULY 16, 2017, AND THAT CERTAIN FOURTH AMENDMENT TO WARRANT, DATED
AS OF AUGUST 7, 2017 (AS AMENDED, THE “PRIOR WARRANT”).  ANY INCONSISTENCY
BETWEEN THE TERMS OF THIS AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT AND
THE PRIOR WARRANT SHALL BE CONTROLLED BY THE TERMS HEREOF.

 

THIS WARRANT MAY NOT BE TRANSFERRED EXCEPT AS OTHERWISE DESCRIBED BELOW.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR
(II) AN EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED OR (III) IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
1933 ACT.

 

Warrant No. AW-2

 

GENERAL MOLY, INC.
(Incorporated under the laws of the State of Delaware)

 

VOID AFTER THE EXPIRATION TIME (AS DEFINED HEREIN)
Warrant to Purchase 80,000,000 Shares of Common Stock

 

WARRANT FOR THE PURCHASE OF SHARES OF COMMON STOCK

 

THIS CERTIFIES THAT, FOR VALUE RECEIVED AS OF DECEMBER 9, 2019 (the “Issuance
Date”), Amer International Group Co. North America, Ltd., a Delaware
corporation, or its registered assign(s) (the “Holder”) is entitled to purchase
from General Moly, Inc., a Delaware corporation (the “Company”), subject to the
terms and conditions set forth in this Warrant (this “Warrant”), up to EIGHTY
MILLION (80,000,000) duly authorized, validly issued, fully paid and
nonassessable shares of common stock (“Common Stock”), of the

 

--------------------------------------------------------------------------------



 

Company, at any time commencing on the date hereof (the “Commencement Date”),
and expiring at 5:00 p.m., Denver, Colorado time, on September 27, 2027 (the
“Expiration Time”).

 

The price for each share of Common Stock purchased hereunder (as may be adjusted
as set forth herein, collectively the “Warrant Shares”) is $0.50 per share until
expiration of this Warrant (as adjusted as set forth herein, the “Purchase
Price”).  The Company shall register this Warrant, upon records to be maintained
by the Company for that purpose (the “Warrant Register”), in the name of the
Holder, and commensurate therewith, shall deregister the Prior Warrant
therefrom. The Company may deem and treat the registered holder of this Warrant
as the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Holder, and for all other purposes, absent actual notice to
the contrary.

 

Capitalized terms used and not defined herein shall have the meanings assigned
to them in the Securities Purchase Agreement, dated as of December 9, 2019, by
and between the Company and the Holder (the “Securities Purchase Agreement”).

 

The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.

 

1.               VESTING.  This Warrant shall not vest with respect to any
shares of Common Stock until such time as (a) the Holder, either directly or
through its Affiliate, has fulfilled its obligations under Section 5.2 of the
Securities Purchase Agreement to use reasonably best efforts to assist the
Company to obtain the Loan, and (b) the Company has obtained the Project
Financing Amount including the Loan.  Upon satisfaction of the conditions set
forth in the foregoing sentence, this Warrant shall vest and become exercisable
for an aggregate number of shares of Common Stock based on the amounts advanced
to the Company under the Loan, as follows:

 

Loan Proceeds Obtained by the Company with
Holder’s Assistance

 

Aggregate Number
of Shares

Less than $100.00 million

 

Zero

$100.00 million – less than $200.00 million

 

12 million

$200.00 million – less than $300.00 million

 

24 million

$300.00 million – less than $400.00 million

 

36 million

$400.00 million – less than $500.00 million

 

48 million

$500.00 million – less than $600.00 million

 

60 million

$600.00 million – less than $700.00 million

 

72 million

$700.00 million or greater

 

80 million

 

For the avoidance of doubt, if amounts have not been advanced to the Company
under the Loan prior to the Expiration Time, then this Warrant shall expire at
the Expiration Time.

 

2.               EXERCISE OF WARRANT.

 

A.              MANNER OF EXERCISE. Subject to the vesting schedule set forth in
Section 1 above, this Warrant may be exercised in whole at any time, or in part
from time to time, during the period commencing on the Commencement Date and
expiring on the Expiration Time or, if

 

2

--------------------------------------------------------------------------------



 

any such day is a Saturday, Sunday or any other day on which commercial banks in
New York City or Beijing, China are authorized or required by law to close, then
on the next succeeding day that shall not be such a day by presentation and
surrender of this Warrant to the Company at its principal office with the
Purchase Form attached as Annex I (the “Purchase Form”) duly executed and
accompanied by payment (either in cash, by wire transfer or by certified or
official bank check, payable to the order of the Company) of the Purchase Price
for the number of shares specified in the Purchase Form.  In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of Warrant Shares
for which this Warrant may then be exercised.

 

B.              STATUS AS HOLDER OF WARRANT SHARES; TAXES; EXPIRATION. Upon
receipt by the Company of a duly executed Purchase Form, together with the
aggregate Purchase Price for the Warrant Shares subject to such Purchase From,
the Holder shall be deemed to be the holder of record of the Warrant Shares
issuable upon such exercise, notwithstanding that the stock transfer books of
the Company shall then be closed or that certificates representing such Warrant
Shares shall not then be actually delivered to the Holder. The Company shall pay
any and all documentary stamp or similar issue taxes payable in respect of the
issue or delivery of Warrant Shares.  This Warrant shall become void, and all
rights hereunder shall cease, at the Expiration Time.  The Company in its sole
discretion may extend the duration of this Warrant by delaying the Expiration
Time.

 

C.              ISSUANCE OF CERTIFICATES.  As soon as practicable after the
exercise of all or any portion of this Warrant, and in any event within fifteen
(15) days after the delivery to the Company of the Purchase Form (the “Warrant
Share Delivery Date”), the Company shall (i) deliver such Warrant Shares subject
to such Purchase From electronically if such means is otherwise presently
available to and utilized by the Company, registered in such name or names as
may be directed by the Holder, or, at the Holder’s request, issue to the Holder
a certificate or certificates (as requested by the Holder) for the number of
full Warrant Shares to which the Holder is entitled, and (ii) if this Warrant
has not been exercised in full, at the request of the Holder and upon surrender
of this Warrant, issue to the Holder a new countersigned warrant evidencing the
rights of the Holder to purchase the unpurchased Warrant Shares called for by
this Warrant, which new warrant shall in all other respects be identical with
this Warrant.   If the Company fails to deliver the Warrant Shares by the
applicable Warrant Share Delivery Date, the Holder shall have the right to
rescind such exercise.

 

D.            RIGHT OF COMPANY TO REQUIRE EXERCISE.  If the Trading Price of the
Common Stock exceeds $2.00 per share for sixty (60) consecutive days at any time
after the thirty (30) month anniversary of the Commencement Date and prior to
the Expiration Time, subject to the vesting schedules set forth in Section 1
above, the Company may require the Holder to exercise some or all of this
Warrant, as determined by the Company in its sole discretion.

 

3.               RESERVATION OF SHARES; AUTHORITY. The Company shall at all
times reserve for issuance and delivery upon exercise of this Warrant all
Warrant Shares or other shares of capital stock of the Company (and other
securities and property) from time to time receivable by the Holder upon
exercise of this Warrant.  The Company covenants that all Warrant Shares (and
other securities and property) which may be issued upon the exercise of the

 

3

--------------------------------------------------------------------------------



 

purchase rights represented by this Warrant are duly authorized and, when issued
upon such exercise, will be validly issued, fully paid and nonassessable and
free of all preemptive rights, taxes, liens or charges.  Except as contemplated
by the Securities Purchase Agreement, neither the issuance of this Warrant nor
the issuance of Warrant Shares on a full or partial exercise of this Warrant
(i) is subject to or requires approval of the shareholders of the Company,
including any requirement for such approval under the rules of any securities
exchange on which the shares of the Company are listed, (ii) is subject to any
approval or consent by a governmental authority or regulatory agency,
(iii) violates any agreement to which the Company is a party or by which the
Company is bound, or (iv) violates any requirements of any stock exchange on
which the Common Stock is or may be listed.  Subsequent to the issuance of this
Warrant and prior to the Commencement Date, the Company and the Holder agree to
cooperate in making any required filing under any applicable regulatory
requirements that may be necessary in connection with the exercise of this
Warrant.  Filing fees for any such filing shall be paid by the Company.  The
Company shall cause the Warrant Shares to be listed on any securities exchange
upon which shares of Common Stock of the Company are listed at the time of any
exercise.

 

4.               NO FRACTIONAL SHARES. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. If the holder of this Warrant would be entitled, upon the exercise of
this Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, purchase such fractional interest, on the basis of the
Closing Price on the Business Day before the Purchase Form and this Warrant are
duly surrendered to the Company for a full or partial exercise hereof.

 

5.             CHARGES, TAXES AND EXPENSES. The issuance of Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of such issuance, all of which taxes and expenses
shall be paid by the Company.

 

6.             OBLIGATIONS ABSOLUTE. The Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other Person of any obligation
to the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver the
Warrant Shares upon exercise of the Warrant as required pursuant to the terms
hereof.

 

7.               STOCK DIVIDENDS; SPLIT-UPS. If after the issuance of this
Warrant, the Company shall (i) pay a dividend or make any other distribution
payable in shares of Common Stock, options, convertible securities or other
Equity Securities, or (ii) subdivide its outstanding shares of Common Stock into
a greater number of shares by a split-up of shares, recapitalization or other
similar event, then, on the effective day thereof, the number of Warrant Shares
shall be proportionally increased or decreased, as applicable, and the then
applicable Purchase Price shall be correspondingly adjusted.

 

4

--------------------------------------------------------------------------------



 

8.               AGGREGATION OF SHARES. If after the date hereof the number of
outstanding shares of Common Stock is decreased by a consolidation, combination,
reverse stock split, or reclassification of shares of Common Stock or other
similar event, then, after the effective date of such consolidation, combination
or reclassification, the number of Warrant Shares shall be decreased in
proportion to such decrease in outstanding shares and the then applicable
Purchase Price shall be correspondingly increased.

 

9.             PRO RATA DISTRIBUTIONS. If the Company, at any time prior to the
Expiration Time, shall declare, or distribute any dividend or other distribution
to all holders of Common Stock (and not to the Holder of the Warrant) of assets
or evidence of its indebtedness (including cash and cash dividends), then in
each such case the Purchase Price shall be adjusted by multiplying the Purchase
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction, of which the
denominator shall be the Purchase Price, and of which the numerator shall be
such Purchase Price less the then per share fair market value at such record
date of the portion of such assets or evidence of indebtedness so distributed
applicable to one outstanding share of the Common Stock as mutually agreed by
the Company and the Holder. The adjustment shall be described in a statement
provided to the Holder. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.

 

10.            REORGANIZATION, ETC. If after the date hereof there is a capital
reorganization (other than a stock dividend or split-up as covered by Section 7
or an aggregation of shares as covered by Section 8), reclassification of the
Common Stock, consolidation or merger of the Company with another corporation or
entity, sale of all or substantially all of the Company’s assets or similar
transaction in which the holders of the Company’s Common Stock are entitled  to
receive stock, securities or assets with respect to or in exchange for Common
Stock (each such event, a “Fundamental Change”), this Warrant shall, immediately
after the Fundamental Change, remain outstanding and shall thereafter (unless
Holder elects otherwise), in lieu of or in addition to (as the case may be) the
number of Warrant Shares then subject to this Warrant, be exercisable for the
kind and number of shares of stock or other securities or assets to which the
Holder would have been entitled if the Holder had exercised this Warrant in full
immediately prior to such Fundamental Change.  In the event that the stock,
securities or assets being issued with respect to or in exchange for Common
Stock are being issued by a person or entity other than the Company, the Company
shall, as a condition to such Fundamental Change, obtain the agreement of the
other person or entity to be bound by the terms of this Warrant and provide
Holder an Event Notice of the Fundamental Change in accordance with the
requirements of Section 18 below.

 

11.            FORM OF WARRANT. This Warrant need not be changed because of any
adjustment pursuant to the terms herein, and any form of warrant issued after
such adjustment may state the same Purchase Price and the same number of shares
as is stated in this Warrant. However, the Company may at any time in its sole
discretion make any change in the form of this Warrant that the Company may deem
appropriate and that does not affect the substance thereof or adversely affect
the rights of Holder hereunder, and any warrant thereafter issued, whether in
exchange or substitution for this Warrant or otherwise, may be in the form as so
changed. The Company agrees to promptly notify the Holder of any adjustment to
the number of shares, securities or other assets subject to this Warrant or the
Purchase Price of the Warrant, any changes to the form

 

5

--------------------------------------------------------------------------------



 

of this Warrant or any other change pursuant to the terms herein and to provide
Holder with a statement of such changes at the request of the Holder.  Each such
notification or statement shall be accompanied by a certificate of an executive
officer of the Company setting forth in reasonable detail such adjustment(s) and
the facts upon which it is based and certifying the calculation thereof.

 

12.            REGISTRATION RIGHTS.  The Warrant Shares shall be entitled to the
registration rights set forth in Article IV of the Securities Purchase
Agreement, subject to the terms and conditions thereof.

 

13.          TRANSFER OF WARRANTS. The Holder understands and agrees that this
Warrant and the Warrant Shares have not been registered under the 1933 Act or
similar state laws. This Warrant and/or Warrant Shares cannot be sold or
transferred unless (i) such transfer is so registered or (ii) an exemption from
registration is available at the time of transfer and, if requested by the
Company, an opinion of counsel satisfactory to the Company to the effect that
such registration is not required is delivered to the Company. Subject to the
foregoing limitations, the Company shall register the transfer, from time to
time, of this Warrant upon the Company’s Warrant Register, upon surrender of
this Warrant for transfer, accompanied by a duly executed Assignment Form in the
form attached as Annex II, with signatures properly guaranteed as indicated.
Upon any such transfer, a new warrant or warrants representing the aggregate
number of this Warrant shall be issued and this Warrant shall be cancelled by
the Company.

 

A restrictive legend shall be placed upon each share certificate (or reflected
in the records of the Company’s transfer agent, in the case of shares issued in
book-entry form) acquired upon exercise of this Warrant in substantially the
following form:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AMENDED (THE “1933 ACT”), OR ANY STATE SECURITIES
LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR (II) AN
EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED
OR (III) IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT.

 

The first paragraph of the foregoing legend will be removed from the
certificates representing any Warrant Shares, at the request of the holder
thereof, at such time as they become the subject of an effective resale
registration statement or they become eligible for resale without regard to the
volume limitations or other limitations on manner of sale pursuant to Rule 144
under the 1933 Act.

 

6

--------------------------------------------------------------------------------



 

14.          NO RIGHTS AS STOCKHOLDERS.  Except as otherwise specifically
provided herein, prior to the exercise of this Warrant in accordance with the
terms hereof and payment of the full exercise price therefor, the Holder will
not be entitled to any rights by virtue hereof as a stockholder of the Company,
including, without limitation, the right to vote or to receive dividends or
other distributions, to exercise any preemptive rights, to consent or to receive
notice as stockholders of the Company in respect to the meetings of stockholders
or the election of directors of the Company or any other matter.

 

15.          LOST, STOLEN, MUTILATED OR DESTROYED WARRANTS.  If this Warrant is
lost, stolen, mutilated, or destroyed, the Company may on such terms as to
indemnity or otherwise as it may reasonably impose (it being understood that a
written indemnification agreement or affidavit of loss from the Holder shall be
a sufficient indemnity and no such indemnity shall include the posting of any
bond), issue a new warrant of like denomination, tenor, and date.
Notwithstanding the forgoing, no indemnification shall be required if a
mutilated Warrant is surrendered to the Company for cancellation.  Any such new
warrant shall constitute a substitute contractual obligation of the Company,
whether or not the allegedly lost, stolen, mutilated, or destroyed Warrant shall
be at any time enforceable by anyone.

 

16.          NO IMPAIRMENT.  The Company shall not, by amendment to its
certificate of incorporation or bylaws, or through any reorganization,
recapitalization, transfer of assets, consolidation, merger dissolution, issue
or sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed by it
under the terms of this Warrant, but shall at all times in good faith assist in
the carrying out of the provisions of this Warrant and the taking of all such
action as may be reasonable requested by the Holder in order to protect the
exercise rights of Holder against dilution of other impairment, consistent with
the tenor and purpose of this Warrant.

 

17.          GOVERNING LAW; LANGUAGE; WAIVER OF JURY TRIAL.

 

(a)           This Warrant and the rights and obligations of the parties
hereunder shall be governed by, and construed in accordance with, the laws of
the State of Delaware, without giving effect to the conflict of laws principles
thereof that would cause the application of the laws of any jurisdiction other
than the State of Delaware.

 

(b)           This Warrant has been negotiated and executed by the parties in
English.  In the event any translation of this Warrant is prepared for
convenience or any other purpose, the provisions of the English version shall
govern.

 

(c)           Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Warrant or the transactions contemplated hereby.

 

18.          NOTICES OF CERTAIN ACTIONS.

 

In the event:

 

7

--------------------------------------------------------------------------------



 

(a)           the Company sets a record date with respect to the holders of
Common Stock for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right;

 

(b)           the number of outstanding shares of Common Stock is increased by a
stock dividend payable in shares of Common Stock or by a split-up of shares of
Common Stock or other similar event;

 

(c)           the number of outstanding shares of Common Stock is decreased by a
consolidation, combination, reverse stock split, or reclassification of shares
of Common Stock or other similar event;

 

(d)           of any Fundamental Change; or

 

(e)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, and in each such case, the Company will provide written notice (an “Event
Notice”) to the Holder at least fifteen (15) days prior to (i) the record date
in the case of (a), (b) or (c) above, specifying the record date and the amount
and character of such dividend, distribution or right, and (ii) the effective
date of any event specified in clause (d) or (e) above, specifying the effective
date on which such event is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock will be entitled to exchange
their shares of Common Stock for securities or other property deliverable upon
such event, if applicable. Any failure to mail an Event Notice required by this
Section 18 or any defect therein or in the mailing thereof will not affect the
validity of the corporate action required to be specified in such Event Notice.
Nothing herein shall prohibit the Holder from exercising this Warrant during the
fifteen (15) day period commencing on the date of an Event Notice, provided that
such exercise occurs prior to the Expiration Time and the Holder otherwise
complies with the terms hereof.

 

19.          MISCELLANEOUS

 

A.              DELIVERY OF NOTICE. Any notice or other communication to be
given or delivered shall be delivered in accordance with the notice provisions
of the Securities Purchase Agreement.

 

B.              ENTIRE AGREEMENT. This Warrant, together with the Securities
Purchase Agreement and any other document executed in connection with this
Warrant or the Securities Purchase Agreement, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement not expressly set forth in this Warrant, the Securities
Purchase Agreement or any other document executed in connection with this
Warrant or the Securities Purchase Agreement shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this Warrant.

 

8

--------------------------------------------------------------------------------



 

C.              RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. Unless
otherwise provided herein, the rights and obligations of the Company and Holder
shall survive the exercise of this Warrant.

 

D.            NON-WAIVER.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Expiration
Time.

 

E.              EQUITABLE RELIEF.  The Company and the Holder acknowledge that a
breach or threatened breach of any of the obligations under this Warrant would
give rise to irreparable harm to the other party for which monetary damages
would not be an adequate remedy and hereby agree that in the event of a breach
or threatened breach, the aggrieved party shall have the right, in addition to
all other rights and remedies, to equitable relief, including a restraining
order, injunction, specific performance or any other relief that may be
available to the aggrieved party.

 

F.             DISPUTE RESOLUTION.  All disputes between the parties arising out
of, relating to or in connection with this Agreement and not otherwise settled
by agreement between the parties shall be exclusively and finally settled in
accordance with Schedule 2 of the Securities Purchase Agreement, which hereby is
incorporated, mutatis mutandis, by reference into this Warrant.

 

G.              SUCCESSORS AND ASSIGNS.  This Warrant and the rights evidenced
hereby shall be binding on, and inure to the benefit of, the successors and
assigns of the parties.  The provisions of this Warrant are intended to be for
the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

H.              FEES AND EXPENSES. Except as otherwise expressly set forth in
this Warrant, the Securities Purchase Agreement or any other document executed
in connection with this Warrant or the Securities Purchase Agreement, each of
the parties shall pay its own fees and expenses (including the fees of any
attorneys, accountants, appraisers or others engaged by such party) in
connection with this Warrant and the transactions contemplated hereby.

 

I.               COUNTERPARTS. This Warrant may be executed in counterparts and
via facsimile or other similar electronic transmission, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument.

 

[The balance of this page intentionally left blank]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company and Holder have each caused this Warrant to be
duly executed, manually or in facsimile, by the undersigned thereunto duly
authorized.

 

 

GENERAL MOLY, INC.

 

 

 

By:

/s/ Bruce D. Hansen

 

Name:

Bruce D. Hansen

 

Title:

CEO/CFO

 

 

 

 

AMER INTERNATIONAL GROUP CO.
NORTH AMERICA, LTD.

 

 

 

 

By:

/s/ Wang Wen Yin

 

Name:

/s/ Wang Wen Yin

 

Title:

Chairman

 

[SIGNATURE PAGE - COMMON STOCK PURCHASE WARRANT]

 

--------------------------------------------------------------------------------



 

ANNEX I

 

TO COMMON STOCK PURCHASE WARRANT

 

PURCHASE FORM

 

To:                          

Dated:                             

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.    ) (the “Warrant”), hereby irrevocably elects to purchase           
shares of the Common Stock covered by such Warrant.

 

The undersigned herewith makes payment of the full exercise price for such
shares at the price per share provided for in such Warrant, which is $        
in lawful money of the United States.

 

Capitalized terms used but not defined herein have the meaning assigned to such
terms in the Warrant.

 

 

[Name]

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

--------------------------------------------------------------------------------



 

ANNEX II

 

TO COMMON STOCK PURCHASE WARRANT

 


ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                  hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(No.       ) with respect to the number of shares of Common Stock covered
thereby set forth below, unto:

 

Name of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

Signature Guaranteed:

 

 

 

 

 

By:

 

 

 

 

The signature should be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program) pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------